Citation Nr: 0110955	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  98-11 645	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2. Entitlement to an increased rating for pleural cavity 
injury with retained foreign bodies in the left upper 
lobe, residuals of shell fragment wounds of the left 
posterior chest with scars, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision which granted 
service connection for PTSD and confirmed a previously 
assigned 20 percent rating for residuals of chest wounds.  A 
10 percent rating was assigned for PTSD, effective from 
August 25, 1997.  In December 1998, the RO increased the 
disability evaluation for PTSD to the 30 percent level 
effective from August 25, 1997.  

In view of the fact that the appeal for a higher rating for 
PTSD originated from the initial rating assigned following 
the grant of service connection, and because of the 
requirement to consider staged ratings consistent with the 
holding by the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Board has characterized the PTSD issue as set forth 
above.

In a February 2001 presentation to the Board, the veteran's 
representative argued that a September 1971 rating decision 
was clearly and unmistakably erroneous in that it failed to 
award compensation for muscle injury separate from the 20 
percent rating assigned for pleural cavity injury.  Since 
this issue has not been developed for the Board's review, it 
is referred to the RO for appropriate action.

(Consideration of the claim for an increased disability 
evaluation for pleural cavity injury with retained foreign 
bodies in the left upper lobe, residuals of shell fragment 
wounds of the left posterior chest with scars will be 
deferred until after completion of the development sought in 
the remand below.)


FINDINGS OF FACT

1.  The appellant's PTSD is manifested by recurrent 
distressing thoughts of his combat experiences, intense 
guilt, some social isolation, anger about Vietnam, and 
difficulty expressing emotions.

2.  The appellant does not experience reduced reliability and 
productivity due to such symptoms as circumstantial, 
circumlocutory or stereotyped speech, flattened affect, panic 
attacks more than once a week, difficulty understanding 
complex commands, impairment of memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, or difficulty in establishing and maintaining effective 
work and social relationships.


CONCLUSION OF LAW

The criteria for a higher disability evaluation for PTSD are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's PTSD is currently evaluated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  A 30 percent evaluation is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  Diagnostic 
Code 9411.  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

On VA social survey, conducted in October 1997, it was noted 
that the appellant suffered from guilt, loss of self-esteem, 
vivid negative thoughts of Vietnam, and anger related to his 
Vietnam experiences.  Symptoms of depression and social 
isolation were also noted and the appellant reported that he 
continued to feel responsible for the lives of his men and 
the injuries that they suffered while he was in command.  He 
also expressed frustration and anger with his company 
commander.  He indicated that he was always on alert, that he 
had stomach problems, and that he was emotionally withdrawn.  
In addition, it was noted that the appellant reported having 
startle reactions, that he was hypersensitive, lacked friends 
and had difficulty with intimacy.  He further reported that 
he resented the war and had constant thoughts of his combat 
experiences.

Upon examination of the veteran in November 1997, it was 
noted that he was oriented as to time, place, and person.  
Despite complaints to the contrary, his recent and remote 
memory was found to be adequate.  He denied having nightmares 
or sleep disturbance, but did experience day dreams and 
flashbacks.  He reported that one of his main symptoms was 
guilt and loss of self esteem, along with vivid thoughts of 
Vietnam and anger about his experience.  There were no 
delusions or hallucinations, and his thought processes 
appeared to be organized.  He appeared to have adequate 
insight and judgment regarding daily activities.  It was also 
noted that he was hypersensitive and had an exaggerated 
startle response.  

On VA examination in November 1998, the veteran again pointed 
out problems with intrusive thoughts.  On mental status 
evaluation, his grooming was considered fair and he was found 
to be cooperative.  He was alert and oriented, and there was 
no obvious psychomotor retardation or agitation.  His speech 
was spontaneous and of adequate volume.  His affect was 
somewhat constricted and his thought content centered on 
Vietnam.  It was noted that he was haunted by decisions he 
made in Vietnam and had intense guilt.  His thought processes 
were coherent, and he had no delusional thoughts.  His 
judgment was adequate and there had been no impulsive acting 
out.  A global assessment of functioning (GAF) score of 50 
was assigned.

As noted above, the veteran has already been awarded a 30 
percent rating.  Consequently, the Board's analysis turns on 
whether he satisfies the criteria for a higher rating.  The 
Board finds that he does not.  The criteria for a 50 percent 
rating are not generally characteristics of the veteran's 
disability.  Although it has been noted that his affect is 
somewhat constricted, he does not have circumstantial, 
circumlocutory or stereotyped speech or panic attacks more 
than once a week.  He does not have difficulty understanding 
complex commands, and despite complaints to the contrary, he 
does not have memory problems.  He judgment and insight have 
been found to be adequate, and his thought processes have 
been described as organized and coherent.  He has no 
delusions or hallucinations and the relationships he has at 
work and home have not been affected by impulsive behavior.  

The veteran has difficulties with self esteem, exaggerated 
startle response, feelings of guilt and recurring intrusive 
thoughts of his wartime experiences.  These difficulties are 
less akin to the criteria contemplated by a 50 percent rating 
than they are to the criteria contemplated by the currently 
assigned 30 percent rating.  38 C.F.R. § 4.7.  While the 
veteran's symptoms no doubt cause some difficulty for him in 
establishing and maintaining effective work and social 
relationships, and have been summarized with a GAF score of 
50, such difficulties do not rise to the level suggested by 
the sort of difficulties set out in the criteria for a higher 
rating.  This is particularly so given the veteran's ability 
to interact with family, and to perform daily activities, 
including his work.  In short, the Board gives greater weight 
to the findings made regarding the veteran's mental status.  
The GAF score and other generalizations are not as revealing 
as the specific findings, especially in the context of the 
applicable rating criteria.

Given the discussion above, the Board finds that the 
veteran's symptoms are best approximated by the criteria for 
a 30 percent rating.  Diagnostic Code 9411; 38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence is against the 
assignment of a rating higher than 30 percent for the 
veteran's service-connected PTSD.  Additionally, given the 
evidence described above, the Board finds that there is no 
basis for concluding that a rating higher than 30 percent is 
warranted for any period since the award of service 
connection-August 25, 1997.  Fenderson, supra.  

Finally, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim for a higher rating for PTSD.  This so 
because the requirements of the new law have already been 
satisfied.  By the statement of the case and supplemental 
statement of the case furnished the veteran, the RO has 
notified him of the information and evidence necessary to 
substantiate his claim.  There is no indication that 
additional evidence exists and can be obtained on the issue 
here in question, and he has been afforded multiple 
examinations in connection with the current appeal.  
Adjudication of this issue, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).


ORDER

A higher rating for PTSD is denied.  


REMAND

Review of the record reveals that service connection for 
pleural cavity injury with retained foreign bodies in the 
left upper lobe, residuals of shell fragment wounds of the 
left posterior chest with scars was granted by the RO in 
September 1971.  A 20 percent evaluation was assigned 
effective from June 2, 1971.  The rating board noted that the 
appellant sustained shell fragment wounds of the left 
posterior chest which resulted in a left pneumothorax.  Wound 
scars were noted on the posterior aspect of the axilla as 
well as the posterior chest wall.  Chest x-rays revealed 
retained foreign bodies, one in the area of the left upper 
lobe within the lung parenchyma and the other in the soft 
tissue of the right lateral chest wall.

The appellant, through his representative, has argued that 
the disability resulting from his injuries sustained in 
combat has not been appropriately identified or evaluated.  
It is contended that the appellant sustained separate 
injuries to muscles of the axilla, as well as to the chest 
wall, and that consideration should be given to separate 
ratings for these injuries.  Specifically it is maintained 
that the shell fragment located within the appellant's left 
lung apparently entered at his posterior axilla and as such 
proceeded to the lung, essentially causing a through-and-
through injury to the muscle group.  Furthermore, it is 
asserted that while it is unclear where the second fragment 
entered the appellant's body, it is likely that this injury 
involved a different muscle group.  In view of these 
contentions, the Board has carefully reviewed the medical 
evidence of record for reports of muscle damage.  While there 
is no specific medical finding regarding the presence of 
muscle damage associated with the appellant's shell fragment 
wounds, the Board notes that this question apparently has not 
been addressed by appropriate medical authorities or by the 
RO.  Given that the service-connected disability that is to 
be rated has been characterized as including posterior chest 
wall damage, further analysis of this question is required.

With respect to the 20 percent rating assigned under 
38 C.F.R. § 4.97 (Diagnostic Code 6845), the Board notes that 
pulmonary function testing was completed in October 1997.  
However, it is not clear that all test results necessary to 
apply the rating criteria were obtained.  Results for forced 
expiratory volume in one second (FEV-1), the ratio of FEV-1 
to forced vital capacity (FVC), and diffusion capacity of the 
lung for carbon monoxide by the single breath method 
(DLCO(SB)) were obtained.  However, it is not clear that 
maximum exercise capacity in terms of ml/kg/min of oxygen 
consumption was obtained.  If it was, it was not clearly 
reported.  Because the rating criteria allow for higher 
ratings on the basis of any number of pulmonary function test 
results or other problems, the Board finds that the Veterans 
Claims Assistance Act of 2000 requires that an examination be 
conducted that includes all potentially pertinent findings.

In view of the above, the Board believes that additional 
medical development is necessary in order to clarify the 
specific disabilities which are present as a result of the 
chest wounds, to include any muscle damage, and to 
specifically identify all scars associated with the shell 
fragment wounds.  This action is deemed to be consistent with 
the recently enacted Veterans Claims Assistance Act of 2000, 
as well as the holding in Esteban v. Brown, 6 Vet. App. 259 
at 261 (1994) (separate ratings are available where there is 
distinct and separate symptomatology, unless they constitute 
the "same disability" or the "same manifestation" under 38 
C.F.R. § 4.14.)

In order to ensure due process in this case and in an effort 
to assist the appellant in the development of his claim, this 
case is REMANDED for the following actions:


1. The RO should ask the appellant, with 
the assistance of his representative, 
to identify dates, locations and names 
of all government and/or private 
health care providers and/or 
facilities where he has been treated 
for the disability at issue.  The RO 
should make arrangements to obtain all 
medical records from all the sources 
reported by the appellant.  If private 
medical treatment is reported and 
those records are not obtained, the 
appellant and his representative 
should be informed and afforded an 
opportunity to obtain the records.  
Efforts to obtain any records that are 
not already on file should be 
documented and any evidence received 
in response to the RO's requests 
should be associated with the claims 
folder.

2. Upon completion of the above, the RO 
must review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied. 

3. The appellant should be scheduled for 
appropriate VA examinations in an 
effort to clarify the specific 
disabilities which are present as a 
result of the chest wounds, to include 
any muscle damage, and to specifically 
identify all scars and their symptoms.  
The claims folder and a copy of this 
remand must be made available to, and 
reviewed by the examiner(s) prior to 
the examination(s).  All pertinent 
symptomatology and findings should be 
reported in detail.  The muscle 
group(s) affected by any damage should 
be noted along with all symptoms 
experienced as a result of the damage.  
Pulmonary function testing should be 
conducted which includes findings as 
to FEV-1, FEV-1/FVC, DLCO(SB), maximum 
exercise capacity measured as 
ml/kg/min oxygen consumption.  It 
should also be noted whether the 
veteran experiences cor pulmonale, 
right ventricular hypertrophy, 
pulmonary hypertension, episode(s) of 
acute respiratory failure, or requires 
outpatient oxygen therapy.  

4. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that all of the requested 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented, including 
the return of the examination report 
to the examining physician(s), if 
necessary.  Stegall v. West, 11 
Vet.App. 268 (1998).

5. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on claim for an 
increased rating.  If the benefit 
sought is not granted, a supplemental 
statement of the case should be issued 
and the veteran should be given time 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



